DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of Species I, Figures 4-7, claims 1, 2, 5, 6, and 8-14, in the reply filed March 23, 2021, has been acknowledged. The traversal is on the grounds that the species all together place no undue burden on the Examiner. The Examiner respectfully disagrees and notes that examining multiple patentably distinct species together in the same application would impose a serious burden on the examiner, as such would require the search of multiple patentably distinct features that otherwise would not have to be searched for, applying appropriate prior art rejections and having to consider and respond to attorney arguments regarding such multiple patentably distinct features and rejections. Is it Applicant’s position that the specific features of the various species are not patentably distinct, and therefore obvious over one another? If so, then such should be clearly admitted on the record.
Finally, it should be noted that, as stated at page 3 of the election requirement, upon the allowance of a generic claim, applicants will be entitled to consideration of claims to the additional species that depend therefrom or otherwise include all of the limitations of that allowable generic claim. In other words, if patentability resides in the generic aspects of the 
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 4, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.

Status of Claims
	Claims 1-14 are pending. Claims 3, 4, and 7 stand withdrawn as noted above.

Specification
The abstract is objected to for beginning with a phrase which can be implied (see “The present disclosure relates to” in line 1). Appropriate correction is required. The Examiner notes simply removing the phrase and beginning the abstract with --An arrangement-- would overcome the objection and place the abstract in proper form.

Claim Objections
Claim 1 objected to because at lines 17 and 18, “passage the conical sleeve shaft” should read –passage to the conical sleeve shaft--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 5, 6, 8, 9, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,459,894 (Svensson).
Regarding claim 1, Svensson discloses an arrangement in an articulated joint of a work machine for joining at least two machine parts rotatably to each other (see Figure 1B), the arrangement comprising:
a conical sleeve shaft (15) at one end of which there is a conical end portion (10);
a lubricant channel (12) in the conical sleeve shaft;
a conical sleeve (11) configured to be arranged in the conical end portion of the conical sleeve shaft;
an intermediate plate (19) configured to be mounted against the conical sleeve arranged on the conical sleeve shaft; and
at least one tightening member (18, 25) configured to be joined to the conical sleeve shaft to press the intermediate plate by a counter-surface (surface facing the sleeve shaft) thereof against the conical sleeve wherein the intermediate plate includes members (20) for receiving a channel means and for connecting the channel means to the lubricant channel (see column 3, lines 37-46);
which members for receiving the channel means are formed on an outer casing of the intermediate plate which connects the counter-surface to a pressing surface on a side of the conical sleeve to provide a continuous passage to the conical sleeve shaft (see Figure 1B).
Regarding claim 2, Svensson discloses the intermediate plate (19) comprises:
a collar (formed on a radially outside portion of the plate) protruding from the counter-surface towards the conical sleeve (11); and
wherein the members (20) for receiving the channel means comprise:
at least one opening for guiding the channel means into a cavity between the intermediate plate and the conical sleeve; and
a connection of the channel means to the lubrication channel (12) of the conical sleeve shaft (see Figure 1B).
Regarding claim 5, Svensson discloses the intermediate plate (19) comprises:
a collar (formed on a radially outside portion of the plate) protruding from the counter-surface (surface facing the sleeve shaft) and arranged to substantially surround a part of the tightening member (18, 25) that protrudes from the counter-surface (see Figure 1B).
Regarding claim 6, Svensson discloses the intermediate plate (19) comprises:
a cross-section widening towards an outer surface of the machine part (see Figure 1B.
Regarding claim 8, Svensson discloses the conical sleeve shaft (15) comprises at its one end:
a mechanical fastening form locking for fastening the conical sleeve shaft (15) to a mounting check (1, 3; see Figure 1B).
Regarding claim 9, Svensson discloses the channel means is a lubrication pipe for supplying lubricant into the channel (see column 3, lines 37-46)).
Regarding claim 11, Svensson discloses the channel means () is configured to supply pressure medium to the conical sleeve shaft ((see column 3, lines 37-46)).
Regarding claim 13, Svensson discloses a work machine (see Figure 1B) comprising:
a work machine frame (1, 3); and
an arrangement as claimed in claim 1 (see rejection above).
Regarding claim 14, Svensson discloses a forest machine (see Figure 1B) comprising:
a forest machine frame (1, 3); and
an arrangement as claimed in claim 1 (see rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Svensson in view of US 2014/0145429 (Chung).
Regarding claim 10, Svensson discloses an arrangement as claimed in claim 1, but does not expressly disclose the channel means is configured as a data communication passage to provide a data communication passage for an articulated joint. Svensson instead discloses the channel means as being a path for hydraulic fluid.
Chung teaches it is known in the art that such channel means can be utilized is either/both a path for hydraulic fluid drainage or electric wiring (see paragraph [0004]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Svensson such that the channel means is configured as a data communication passage to provide a data communication passage for an articulated joint, Chung teaching it is known in the art that such channel means can be utilized is either/both a path for hydraulic fluid drainage or electric wiring.
Regarding claim 12, Svensson discloses an arrangement as claimed in claim 1, but does not expressly disclose the channel means is configured to provide a supply voltage for a sensor system or for another actuator of an articulated joint. Svensson instead discloses the channel means as being a path for hydraulic fluid.
Chung teaches it is known in the art that such channel means can be utilized is either/both a path for hydraulic fluid drainage or electric wiring (see paragraph [0004]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Svensson such that the channel means is configured to provide a supply voltage for a sensor system or for another actuator of an articulated join, Chung teaching it is known in the art that such channel means can be utilized is either/both a path for hydraulic fluid drainage or electric wiring.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
April 7, 2021